          Case 3:21-cv-00547-DJN Document 1-2 Filed 12/01/20 Page 1 of 1 PageID# 18




From: queen naja <naja2020@protonmail.com>
Sent: Tuesday, December 1, 2020 12:32 AM
To: PAED Documents <paed_documents@paed.uscourts.gov>
Subject: NEW FILING

CAUTION - EXTERNAL:


Dear Clerk,

Please file attached complaint. Once I receive a complaint number I will submit payment by check or money order
immediately by mail. Thank you

Kind Regards,
Petitioner


Sent with ProtonMail Secure Email.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                          1
